PER CURIAM.
Appellant, John Guzzi, entered a plea of guilty to various charges and was sentenced to a term of incarceration with*38in the guidelines. After the denial by the trial court of his motion for reconsideration under Florida Rule of Criminal Procedure 3.800(c), appellant filed this appeal, He asserts that the trial court should have considered a downward departure sentence under -section 921.0016, Florida Statutes (1997), because appellant was amenable to drug rehabilitation. Being amenable to drug rehabilitation is not a basis for a downward departure under this statute.
Under section 924.06, Florida Statutes (1997), a defendant may appeal from a sentence outside the guidelines range or a sentence on the ground it is illegal. Appellant’s sentence is neither outside the guidelines nor illegal and therefore not appealable.
APPEAL DISMISSED.
DELL, POLEN and HAZOURI, JJ., concur.